DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered. 

Claim Status
The amendment of 04/05/2021 has been entered. Claims 11-19, 21-26, 28, 29, and 38-41 are pending in this US patent application. Claims 11-18 and 29 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/22/2018.
Claims 19, 21-26, 28, and 38-41 are currently under examination and were examined on their merits.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/949522 and 61/970653, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 38-40 of this application. 
Claim 38 recites a method of forming a tissue construct comprising both chondrogenic cells and non-chondrogenic cells. However, the provisional applications to which the instant application claims priority each disclose only one type of cell in the construct. The provisional applications do not provide adequate support for a construct comprising chondrogenic cells and non-chondrogenic cells. As such, claim 38 and its dependent claims, 39 and 40, do not receive the benefit of the filing dates of the provisional applications. The effective filing date of claims 38-40 is the filing date of the international patent application to which the instant application claims priority, 03/09/2015.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19, 21-26, 28, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 6886568 granted to Frondoza et al., issued 05/03/2005, in view of Schrobback et al., J. Orthop. Res. 29: 539-546 (2011).

Frondoza teaches the preparation of tissue substitutes for tissue replacement and prosthesis (see entire document, including column 1, lines 14-16). Cells intended for implantation are allowed to grow on microcarrier particles for an extended period of time and to secrete extracellular matrix components, thereby producing a cell-microcarrier aggregate useful for implantation into a patient. The cell-microcarrier aggregates can be further cultured inside a mold that has been shaped to configure to the geometry of the area of the body receiving the cells for implantation (column 2, lines 10-21; cf. claims 19 and 41; the Examiner notes that the cell-microcarrier aggregates assemble themselves and contain no scaffold; the cells and microcarriers can be interpreted as being ‘fused’ to one another; the cells grow on the microcarriers, indicating that they are biocompatible; the microcarriers intrinsically increase the bulk of the aggregates, which can also be interpreted as “[improving] the mechanical properties of the cell aggregate”; the act of adding the aggregates to the mold can be interpreted as “stacking” the aggregates into the mold, which is a solid support; culturing cells intrinsically occurs within a culture medium; culturing the aggregates together in the mold to create the implant can be interpreted as “fusing” the aggregates). The microcarriers can be made of biopolymers such as collagen, gelatin, or hyaluronic acid (column 7, lines 53-61; cf. claim 26).
e.g., the produced extracellular matrix] and noncartilaginous portions [e.g., the microcarrier], and so each of the aggregates would “define” these portions). The mold can be shaped to the tissue, body part, or void of the patient that will receive the implant (column 10, lines 37-45).

5 cells/mL (see page 14). Frondoza also does not teach ring-shaped aggregates that are fused to form a tubular construct. Frondoza also does not teach that the microcarriers include a bioactive agent, such as TGF-β1, that is differentially and/or controllably released by the microcarriers as recited in instant claims 19, 28, and 41.

Schrobback teaches the culture of chondrocytes on microcarriers (see entire document, including page 540, left column, paragraphs 2-4). The cells were cultured in a chondrogenic medium containing TGF-β1 (page 540, left column, paragraph 5 to right column, paragraph 1; cf. claims 19, 28, and 41).

While Frondoza does not teach the cell concentration defined in the instant specification as “high-density”, the high-density cell concentration would have been within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of cells in the aggregate because the cell concentration is an art-recognized, result-effective variable known to affect the amount 
While Frondoza does not teach a ring-shaped aggregate or stacking ring-shaped aggregates, Frondoza does teach that the mold in which the aggregates are cultured can be tailored to the shape of the tissue, body part, or void of the patient that the implant will fill. In addition, MPEP § 2144.04 (IV) states that changes in shape are routine expedients that would be obvious to one of ordinary skill in the art. As such, the claimed ring shape would have been obvious to one of ordinary skill in the art. The Examiner notes that such a shape would intrinsically form a tubular construct as recited in instant claims 19, 24, 25, and 41. Additionally, such stacking would intrinsically require that the ring-shaped aggregates be “arranged end-to-end in an alternating manner” as recited in instant claims 25 and 41 because any surface of the aggregate could be interpreted as an “end”. For example, the bottom layer of cell-microcarrier aggregates in a ring-shaped mold, as rendered obvious by Frondoza, can be interpreted as a first ring-shaped, self-assembled, scaffold-free, high-density cell aggregate, and the top layer of cell-microcarrier aggregates in such a mold can be interpreted as a second ring-shaped aggregate that is stacked atop the first.
While Frondoza does not teach that the culture of chondrocytes on microcarriers occurs in a chondrogenic medium containing TGF-β1, it would have been obvious to one of ordinary skill in the art to do so because Schrobback teaches that chondrocytes can be cultured in a chondrogenic medium containing TGF-β1. Culturing the chondrocytes on microcarriers in the TGF-β1-containing medium of Schrobback would intrinsically result in at least one molecule of TGF-β1 contacting a microcarrier and then 
Therefore, claims 19, 21-26, 28, and 41 are rendered obvious by Frondoza in view of Schrobback and are rejected under 35 U.S.C. 103.

Claims 19, 21-26, 28, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 6886568 granted to Frondoza et al., issued 05/03/2005, in view of Schrobback et al., J. Orthop. Res. 29: 539-546 (2011), and Steiner et al., J. Orthop. Res. 30: 1682-1689 (2012).

As discussed above, claims 19, 21-26, 28, and 41 are rendered obvious by Frondoza in view of Schrobback. In addition, Frondoza teaches that the cell aggregates can contain mesenchymal stem cells (column 5, line 61, to column 6, line 5; cf. claim 39 and line 3 of claim 38 [“…the plurality of cells…consisting of a plurality of chondrogenic cells”]; the Examiner notes that, while claim 38 recites the pluralities of cells using closed “consisting of” language, claim 38 depends from claims that recite the cell aggregates using open “comprising” language, and so the recitation of a plurality of cells 

Steiner teaches that the coculture of HUVECs with MSCs stimulated MSC production (see entire document, including page 1682, abstract; cf. claim 40 and lines 3-5 of claim 38 [“…the plurality of cells in the second…cell aggregates consisting of non-chondrogenic cells”]; the Examiner notes that, while claim 38 recites the pluralities of cells using closed “consisting of” language, claim 38 depends from claims that recite the cell aggregates using open “comprising” language, and so the recitation of a plurality of cells “consisting of” non-chondrogenic cells in the second cell aggregate in claim 38 does not preclude the inclusion of additional pluralities of cells in the aggregate).

While Frondoza and Schrobback do not explicitly teach that the culture of cells on microcarriers to form cell aggregates for tissue replacement and prosthesis involves the culture of MSCs on the microcarriers, it would have been obvious to one of ordinary skill in the art to do so because Frondoza teaches that the cells cultured on the microcarriers can be MSCs. While Frondoza and Schrobback do not suggest the coculture of HUVECs with the MSCs on the microcarriers, it would have been obvious to one of ordinary skill in the art to do so because Steiner teaches that the coculture of HUVECs with MSCs stimulates the proliferation of the MSCs. One of ordinary skill in the art would have a reasonable expectation that culturing the HUVECs of Steiner on the 
Therefore, claims 19, 21-26, 28, and 38-41 are rendered obvious by Frondoza in view of Schrobback and Steiner and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting—Nonstatutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 19, 21-26, 28, and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-25 of copending Application No. 15/698429 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, although claim 16 of ‘429 does not recite that the aggregates are ring-shaped and the construct is tubular as recited in instant claims 19 and 41, the dependent claims of ‘429 recite ring-shaped aggregates (‘429 claim 17) and a tubular construct (‘429 claim 22). Therefore, the instant claims are ‘rendered obvious’ by the claims of ‘429 and are provisionally rejected on the ground of nonstatutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant states that the final Office action indicates that the terminal disclaimer filed over US Patent No. 10030228 was not accepted. Applicant states that the nonstatutory double patenting rejection over US Patent No. 10030228 was withdrawn, which should obviate the need for the terminal disclaimer (remarks, page 11). The Examiner agrees that the need for a terminal disclaimer over US Patent No. 10030228 has been obviated but notes that Applicant requested its entry in the remarks of 10/22/2020. As such, the Examiner noted in the reply of 01/04/2021 to Applicant's response of 10/22/2020 that the terminal disclaimer would not be entered. 

Applicant has traversed the above rejection of the claims under 35 U.S.C. 103 as being unpatentable over Frondoza in view of Schrobback. Applicant states that the cell aggregates in Frondoza are in suspension and are not "ring-shaped, high-density cell aggregates" as recited in the claims (remarks, pages 12-14). This argument has been fully considered but has not been found persuasive. 
The Examiner notes that, as discussed above and in the previous Office action, the step of adding the aggregates to the mold in Frondoza can be interpreted as stacking ring-shaped, high-density cell aggregates sufficient to render obvious the claim limitation as currently drafted. For example, the bottom layer of cell-microcarrier aggregates in a ring-shaped mold, as rendered obvious by Frondoza, can be interpreted as a first ring-shaped, self-assembled, high-density cell aggregate, and the top layer of cell-microcarrier aggregates in such a mold can be interpreted as a second ring-shaped aggregated that is stacked atop the first. If the "ring-shaped, high-density cell 

Applicant states that having TGF-β1 in the culture medium during differentiation does not constitute being coated on or dispersed, incorporated, or impregnated within the nanoparticles and/or microparticles as instantly recited (remarks, page 14). This argument has been fully considered but has not been found persuasive because, as discussed in the previous Office action, culturing the chondrocytes on microcarriers in the TGF-β1-containing medium of Schrobback would intrinsically result in the TGF-β1 contacting the microcarrier, which is suffficient to satisfy the limitations "incorporated...within" and “coated on” given that the claims do not require any degree of incorporation or any degree of coating. 

Applicant states that Frondoza does not teach culturing the cells in an annular well as recited in claim 21 (remarks, pages 15-16). This argument has been fully considered but has not been found persuasive because, as discussed above and in the previous Office action, Frondoza teaches that the mold in which the aggregates are cultured can be tailored to the shape of the tissue, body part, or void of the patient that the implant will fill. In light of this teaching and MPEP 2144.04, the claimed ring (i.e., annular) shape would be obvious to one of ordinary skill in the art. 

Applicant states that Frondoza does not teach forming a heterogeneous tissue construct with different aggregate materials. Applicant states that a “heterogeneous 
The Examiner notes that Applicant’s claims and specification recite the inclusion of “differing” aggregate materials but, importantly, do not specify any degree to which the aggregate materials differ. Accordingly, any degree of difference, including a difference of a single molecule as would be expected between any two cells or objects not containing a particular and defined number of molecules (such as the microcarriers of Frondoza), is sufficient to indicate that the aggregate materials “differ” and that the resultant tissue constructs are, accordingly, “heterogeneous.” If Applicant’s recitation of “differing aggregate materials” and a “heterogeneous tissue construct” are intended to reflect a particular type or degree of difference or heterogeneity, Applicant is invited to amend the claims in order to reflect this difference or heterogeneity.

Applicant has traversed the above rejection of the claims under 35 U.S.C. 103 as being unpatentable over Frondoza in view of Schrobback and Steiner. Applicant states that Steiner does not cure the alleged deficiencies of Frondoza and Schrobback (remarks, pages 16-17). This argument has been fully considered but has not been found persuasive because, as discussed above, the Examiner does not agree with Applicant’s assertion that Frondoza and Schrobback are deficient.

Applicant has traversed the above provisional rejection of the claims on the ground of nonstatutory double patenting as being unpatentable over the claims of 

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        09/14/2021